Citation Nr: 0508407	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-06 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for deformity of the nose 
with acquired atrophic rhinitis and crusting, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals on appeal 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
November 2004, the veteran testified before the undersigned 
at a hearing held in Washington, D.C.  

At the hearing, the veteran raised the issue of service 
connection for allergies and chronic sinusitis secondary to 
his service-connected deformity of the nose with acquired 
atrophic rhinitis.  These matters have not been adjudicated 
by the RO, and the Board refers them to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim; he has been 
told what evidence VA would obtain and what he should submit, 
and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  There is no evidence that the veteran has nasal polyps.


CONCLUSION OF LAW

The criterion for an increased rating for the veteran's 
deformity of the nose with acquired atrophic rhinitis and 
crusting has not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 
6522 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected deformity of the nose with acquired atrophic 
rhinitis and crusting, currently evaluated as 10 percent 
disabling.  He filed his increased rating claim in February 
2000.  

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  Since that 
time, the United States Court of Appeals for Veterans Claims 
(Court) has held expressly that the revised notice provisions 
enacted by section 3 of the VCAA and found at 38 U.S.C.A. 
§ 5103(a) (West 2002) apply to cases pending before VA at the 
time of the VCAA's enactment.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in April 2002, the RO 
notified the veteran that he should identify health care 
providers, VA and non-VA, who had treated him for his 
service-connected disorder and told him to complete and 
return release authorization forms so that VA could request 
medical records from non-VA health care providers he 
identified.  The RO also notified the veteran of the evidence 
necessary to substantiate his increased rating claim.  The RO 
notified the veteran that VA was responsible for obtaining 
relevant records from any Federal agency and that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency.  The RO explained to the veteran that he 
must supply enough information to VA so that it could request 
evidence on his behalf, that VA would request the identified 
records, but that it was ultimately his responsibility to 
provide evidence to support his claim.  The RO told that 
veteran that he should submit copies of any relevant private 
treatment records he had in his possession.  

In an April 2002 response, the veteran said he had no further 
evidence, and at the November 2004 hearing the veteran 
testified that he had given VA all evidence he had that was 
relevant to his claim.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), to include as supplemented in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board recognizes that VA did not fulfill the notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claim.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until after February 2000 when the veteran filed his 
claim.  Upon review of the record in its entirety, it is the 
judgment of the Board that during the course of the appeal VA 
has made every reasonable effort to develop the claim and 
subsequent to the enactment of the VCAA has provided the 
veteran with notice that complies with the requirements of 
the VCAA.  The Board finds that the failure to provide the 
veteran with the specific type of notice outlined in the VCAA 
prior to the initial unfavorable RO determination has not 
harmed the veteran and that no useful purpose could be served 
by remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the veteran has been provided 
with VA examinations, and VA treatment records spanning the 
period from 1999 to 2004 have been made part of the record.  
The veteran has supplied some private treatment records in 
support of his appeal.  The veteran's representative has 
provided written arguments in conjunction with the veteran's 
claim, and the veteran provided testimony at the November 
2004 hearing.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of his claim.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262. 

Background and analysis

Service medical records show the veteran's nose was injured 
in a fall in February 1945 and that in subsequent months he 
had trouble breathing due to deformity of his nose.  
Examination in August 1945 showed the nasal septum was 
deviated to the left with great deformity to the left.  
Submucous resection was performed with removal of deviated 
portion of the septum.  The RO granted service connection for 
deformity of the nose, acquired, and atrophic rhinitis with 
crusting with a 10 percent rating under Diagnostic Code 6501 
for chronic atrophic rhinitis, effective from the day 
following separation from service in April 1946.  The 
10 percent rating is protected as it has been continuously in 
effect for more than 20 years.  See 38 C.F.R. § 3.951 (2004).  

The rating criteria for the respiratory system were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46720 (September 
5, 1996).  Under the Rating Schedule as currently in effect, 
allergic or vasomotor rhinitis is rated under Diagnostic 
Code 6522.  Under that code, rhinitis without polyps, but 
with greater than 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side, warrants a 
10 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.  
Rhinitis with polyps warrants a 30 percent rating.  Id.

VA examination in March 2000 revealed the nasal septum to be 
in the midline with no obstruction.  There was a small to 
moderate-sized septal perforation in the mid septum, which 
was down along the floor of the nasal cavity.  There was no 
crusting or bleeding, nor was there evidence of nasal polyps.  
At the May 2002 VA examination, the veteran complained of 
nonseasonal symptoms of nasal congestion, occasional 
headaches, sinus congestion, nasal discharge and postnasal 
drip and reported he was sensitive to nonallergic-type 
irritants such as smoke, perfume, toxic substances, cleaners, 
dogs, and cats.  Examination showed the nasal septum to be 
straight with a moderate-sized nasal septal perforation from 
prior nasal surgery.  There was no obstruction in the nasal 
cavity from hypertrophied turbinates.  

VA outpatient records dated from December 1999 to March 2004 
show continuing complaints of nasal congestion, discharge and 
postnasal drip, but examiners throughout the period reported 
they found no polyps, nor did they find obstruction of either 
nasal passage.  The Board further notes that the private 
medical records and statements from private physicians 
submitted by the veteran pertain to symptoms and findings 
prior to the appeal period, but there is no indication that 
any private physician has identified the presence of nasal 
polyps, which is required for an increased rating for the 
veteran's service-connected deformity of the nose with 
acquired atrophic rhinitis and crusting.  

In view of the foregoing, which shows that the veteran's 
service-connected deformity of the nose with acquired 
atrophic rhinitis and crusting is manifested primarily by 
nasal congestion, discharge and postnasal drip, but does not 
show the presence of nasal polyps, the Board concludes that 
the preponderance of the evidence is against the increased 
rating claim.  

The Board notes that it has also considered the possibility 
of a separate rating for the septal perforation, which might 
be rated by analogy to traumatic deviation of the nasal 
septum under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Such is 
not appropriate, however, because a compensable rating under 
that code requires 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, 
neither of which has been shown or approximated in this case.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Finally, the Board does not find that the veteran's service-
connected deformity of the nose with acquired atrophic 
rhinitis and crusting presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the veteran has not been frequently hospitalized for 
his service-connected disability, and there is no evidence of 
interference with any work activity.  As such, the Board 
finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

ORDER

Entitlement to an increased rating for deformity of the nose 
with acquired atrophic rhinitis and crusting is denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


